IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JAMES P. WEAVER, JR.,                   :   No. 475 WAL 2016

                 Respondent
                                        :   Petition for Allowance of Appeal from
                                        :   the Order of the Superior Court
           v.



AMY NEAL HUSS,

                 Petitioner


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.